Citation Nr: 1427969	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left eye disorder, characterized as sensitivity to light. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 2000 to January 2003. 

This matter comes on appeal to the Board of Veterans' Appeal (Board) from a February 2009 rating decision, by the Department of Veterans Affairs, Regional Office, located in Buffalo, New York (RO), which in pertinent part denied the benefit sought on appeal. 

The Board notes that on her February substantive appeal (VA Form 9), the Veteran requested a hearing.  Her initially scheduled hearing was rescheduled. However, Veteran failed to appear at her hearing in May 2011. Accordingly, the Board is proceeding as though she withdrew this hearing request because the Veteran neither filed for a postponement for this hearing nor provided documentation showing good cause for her failure to appear.  38 C.F.R. § 20.704(d) (2013).

In September 2012, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) to obtain any outstanding records of VA treatment, afford the Veteran a VA eye examination in conjunction with her claim, and then re-adjudicate the matter.  The record shows that the Veteran was notified and scheduled for a VA eye examination in April 2013, and again in June 2013, but she failed to report to her scheduled examinations.  Thereafter, her claim was readjudicated in a September 2013 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In September 2012, the Board also remanded the matter for entitlement to service connection acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Based on the additional evidence obtained, the AMC in a September 2013 rating decision granted service connection for PTSD and assigned a 70 percent disability rating, effective from May 30, 2008.  The Veteran has not yet appealed the initial assigned evaluation or effective date, and the matter is no longer on appeal. 

The Board notes that a review of documents contained on the Veteran's paperless claims folder has been considered in conjunction with this determination. 


FINDING OF FACT

The Veteran's refractive error is not disability for VA purposes, and the preponderance of the evidence is against a finding that the Veteran has any current left eye disorder that is related to a disease or injury during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.303(d), 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letter dated in August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

 The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that she felt were relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).   Pursuant to the Board's September 2012 remand, a VA examination was scheduled for the Veteran's claimed left eye disorder.  The record shows that the VA medical center personnel contacted the Veteran prior to scheduled an April 2013 VA examination and she verbally consented to appear.  However, the Veteran failed to report on the date of her scheduled April 2013 VA examination.  The Veteran was notified and scheduled for another VA examination in June 2013, and again, she failed to report.  The claims file contains documents observing that proper notice of June 2013 VA examination was provided to the Veteran's last known address prior to the examination.  There is no evidence that the notification letter was returned as undeliverable.  There is no evidence that the Veteran subsequently contacted the VA Medical Clinic (VAMC) to indicate that she was unable to keep the scheduled the June 2013 examination or to request that it be rescheduled.  

In light of the above, the Board finds that the AMC has complied with the 2012 Board's remand instructions to obtain VA examination for the Veteran to the extent possible, and no further action in this regard is warranted.  Because the Veteran failed to report to VA examinations scheduled in connection with an original claim the claim is evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a left eye disorder, which she describes as increased sensitivity to light.  She contends that her current left eye problem is related to her period of service.  

A review of the Veteran's service treatment records show that she was assessed with refractive error upon her enlistment into service.  Her March 2000 enlistment examination report shows that her visual acuity was 20/400 corrected to 20/40 on distance vision bilaterally, and 20/70 corrected to 20/30 in the right eye and 20/70 corrected to 20/25 in the left eye on near vision.  No other eye abnormalities were noted on clinical evaluation.  She reported that she has worn glasses since the age of five on her medical history report.  Subsequent service treatment records show that in August 2000, she presented with complaints of redness, irritation and swelling in her right eye and she was assessed and treated for keratoconjunctivitis, which was evaluated as resolved in September 2000.  A February 2002 service eye evaluation report shows findings of myopia and astigmatism.  In September 2002, the Veteran presented with complaints of irritation and "itchiness" in her right eye and she was assessed with conjunctivitis, and ruled out corneal abrasion.  

Subsequent service treatment records do not show any eye-related complaints or injuries and the record does not contain the report of an examination prior to separation.  The record does contain an October 2005 period Army reserve examination report that shows the Veteran's eyes were evaluated as normal and her visual acuity on distance vision was 20/15 in the right eye and 20/20 in the left eye, and near vision was 20/30, bilaterally.  On the associated report of medical history, the Veteran denied any eye troubles and she reported that she has worn glasses since childhood. 

Although on her February 2009 notice of disagreement, the Veteran informed VA that she had sought emergency medical treatment for recurrent eye problem, which required her to have dye place in her eye for evaluation and treatment with over-the-counter eye drops, none of those records have been associated with the claims folder.  Notably, VA has sought the Veteran's assistance in identifying pertinent treatment records on several occasions, including in the August 2008 notice letter.   While the record does contain records from the Sister Hospital Emergency Department but those records pertain to other medical conditions.  The Veteran has not provided a completed medical records release for other outstanding records of pertinent treatment.  The duty to assist a claimant is not a one-way street, and in this case the appellant has failed to cooperate to the full extent in the development of her claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).

The available post-service VA treatment records show that the Veteran sought treatment for eye infection in February 2009.  At the time, she informed her treating VA physician she believed that she had acquired "pink eye" from her daughter.  None of the subsequent VA or private treatment records shows any complaints, treatment or diagnosis for eye problems.  

As discussed above, the Board remanded the claim in September 2012 to afford the Veteran a VA eye examination, but despite rescheduling efforts and communications, the Veteran failed to appear at the scheduled examination. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a left eye disorder must be denied. 

At the outset, the Board notes that the Veteran's diagnosed bilateral refractive error is developmental in nature and there is no evidence of an in-service superimposed eye injury that aggravated her developmental defect.  The service treatment records show that the Veteran sought treatment twice for eye-related infections.  However, at the time of her October 2005 Army Reserve periodic examination, her eyes were evaluated as normal and her corrected visual acuity improved since her enlistment in 2000.  There is no evidence of additional eye disability due to aggravation by a superimposed disease or injury during her period of service.  The Veteran's refractive error does not constitute disability for VA purposes.  See 38 C.F.R. § 3.303(c) and 4.9 (providing that refractive error is not a disease or injury for VA compensation purposes).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The record does not show any other current left eye problems, other than her treatment for eye infection in February 2009, which resolved with treatment.  The Board has considered the Veteran's contentions that she currently has eye problems, manifested by increased sensitivity to light that is related to her period of service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; she is competent to discuss the existence of observable eye problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   

Furthermore, even if a current eye disorder was presumed based on the Veteran's claimed recurrent symptoms, the preponderance of the evidence is against finding that such symptoms are related to her period of service.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current eye symptoms and the Veteran's period of service.  As already discussed, the Veteran failed to report to her scheduled and rescheduled VA eye examinations.  

There is no objective medical evidence of chronic eye problems in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for eye problems until 6 years after service, and no medical evidence linking any current eye problems directly to service.  

Other than the Veteran's general assertions that her current left eye symptoms are related to her period of service, there is no competent medical or lay evidence that supports a medical link between her current symptoms and her period of service.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to any discomfort she might experience from an eye disorder, such light sensitivity. 

However, once evidence has been considered competent, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"].

Notably, the Veteran did not indicate eye symptoms since her period of service until after her claim was denied on the merits.  Rather, service treatment records show that she denied any eye problems at the time of her October 2005 Army Reserve periodic examination.  The Board finds that the inconsistencies between the Veteran's current statements made for compensation purposes reports with lay statements made contemporaneous to her evaluations in service weigh against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) [in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran].   As such, her current assertion contains no probative value as to the merits of this case. 

In addition, the Veteran's assertion that her current left eye problem is etiologically related to her service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  To the extent the Veteran herself believes that her eye symptoms are related to her period of active service, the Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the Court held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, notably, while the Veteran is competent to attest to symptoms of increased light sensitivity, her reported onset and continuity of eye problems are not considered credible.  

As the competent evidence does not satisfy element (3), a medical link betweeen an eye disorder and the Veteran's period of service, the weight of the evidence is against the claim.

 In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a left eye disorder.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left eye disorder is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


